Case 2:17-cv-04679-DRH-AYS Document 41 Filed 10/03/18 Page 1 of 1 PageID #: 228




                                                                    October 3, 2018

 Via Electronic Case Filing
 Courtesy Copy to Court via Federal Express

 Hon. Denis R. Hurley
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722


        Re:     Bibicheff v. Chase Bank USA, N.A. (2:17-cv-04679)—
                Defendant Chase Bank USA, N.A.’s Unopposed Request
                for Extension of Time to Answer Complaint

 Dear Judge Hurley:

        By this letter motion, Defendant Chase Bank USA, N.A. (“Chase”), submits this
 unopposed request for the Court to extend Chase’s deadline to answer the Complaint to October
 31, 2018.

        Chase’s response is currently due on October 10, 2018. Due to obligations in other cases,
 counsel needs additional time to prepare an answer in this case. In addition, the requested
 extension will permit the parties to continue discussions as to whether a settlement can be
 reached that resolves Plaintiff’s remaining claim against Chase.

        Accordingly, Chase respectfully requests that the Court grant an extension of Chase’s
 deadline to answer the Complaint to October 31, 2018. Oren Giskan, counsel for Plaintiff, has
 consented to this extension. This is Chase’s first request for an extension of time to answer the
 Complaint since the Court’s ruling on Chase’s Motion to Dismiss. Prior to that ruling, Chase
 requested two extensions of time to respond to the Complaint, both of which were granted.

                                                              Respectfully submitted,

                                                              /s/ Andrew Soukup
                                                              Andrew Soukup

                                                              Attorney for Chase Bank USA, N.A.
